Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 11, and 17. The most relevant prior art reference is Cox et al. (US 9,315,947), which teaches a railway rail fastening clip and insulator, wherein the rail clip (1) has an insulator bore (14) (Fig. 2A) and the toe insulator (2) has a locating projection (25) extending upwardly through the insulator bore (Fig. 4A), the locating projection (25) having a “snap-fit design (for example, an outwardly-extending deformable annular lip, not shown)” or a cap member (26) fitted by welding (Fig. 6C) (Col. 6, lines 33-42). However, Cox fails to teach the various limitations regarding the snap lock feature. 
Regarding claim 1, Cox fails to teach “the toe insulator further including a snap lock, the snap lock having an insulator retention surface facing the inner clip surface at locations outboard of the insulator bore, and a second engagement surface; and the second engagement surface is in contact with the first engagement surface, such that the snap lock is in a locked configuration trapping the locating projection within the insulator bore, and is adjustable to an unlocked configuration where the locating projection is removable from the insulator bore for decoupling the toe insulator from the rail clip.” The Examiner finds no obvious reason to modify Cox with such a snap lock. Such a modification would require improper hindsight reasoning.
Regarding claim 11, Cox fails to teach “the toe insulator further including a snap lock, separate from the pad, and structured to engage with the locating projection in a locked configuration trapping the locating projection in the insulator bore and locking the toe insulator to the rail clip; and the snap lock is deformable in opposition to an internal 
Regarding claim 17, Cox fails to teach “a snap lock having an insulator retention surface facing the inner pad surface at locations outboard of the locating projection, and a downwardly projecting prong including a second engagement surface; an axially extending lock bore is formed in the locating projection, and the downwardly extending prong is positionable in the axially extending lock bore to contact the second engagement surface to the first engagement surface; and the downwardly projecting prong is deformable in opposition to an internal bias to adjust the toe insulator from a locked configuration, where the second engagement surface is in contact with the first engagement surface for trapping the locating projection within an insulator bore in the rail clip, to an unlocked configuration where the snap lock is separable from the pad and the locating projection is removable from the insulator bore.” The Examiner finds no obvious reason to modify Cox with such a snap lock. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
because the references relate to various rail clip configurations:
US-20130306747-A1; US-20180051422-A1; US-20040056108-A1; US-6923381-B2; US-5865370-A; US-4327865-A; US-4179067-A; US-3246843-A; and GB-869666-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617